UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Worldwide Growth Fund SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 18 FOR MORE INFORMATION Back Cover Dreyfus Worldwide Growth Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Worldwide Growth Fund, covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the reporting period from November 1, 2016 through April 30, 2017, as provided by portfolio manager Fayez Sarofim of Fayez Sarofim & Co., Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended April 30, 2017, Dreyfus Worldwide Growth Fund’s Class A shares produced a total return of 15.08%, Class C shares returned 14.65%, Class I shares returned 15.21%, and Class Y shares returned 15.24%. 1 For the same period, the fund’s benchmark, the MSCI World Index (the “Index”), produced a 12.12% total return. 2 Global stocks gained ground amid better-than-expected corporate earnings reports, improving economic growth prospects, and positive investor sentiment in the wake of the U.S. presidential election. Successful country-allocation and security-selection enabled the fund to outperform its benchmark. The Fund’s Investment Approach The fund seeks long-term capital appreciation consistent with the preservation of capital; current income is a secondary goal. To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in the common stock of U.S. and foreign companies. The fund invests primarily in large, well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a company’s fundamentals. The result is a portfolio of stocks of prominent companies selected for what we consider to be sustained patterns of profitability, strong balance sheets, expanding global presence, and above-average earnings growth potential. The fund pursues a “buy-and-hold” investment strategy in which we typically buy and sell relatively few stocks during the course of the year, which may help to reduce investors’ tax liabilities and the fund’s trading costs. 3 Improving Economic Prospects Drove Stocks Higher The Index rebounded over the reporting period, producing a double-digit gain stemming mainly from a synchronized upswing in global economic activity. Political uncertainty declined in response to fading fears of protectionist trade policies and a populist political resurgence in Europe, reinforcing positive market sentiment. Meanwhile, the Federal Reserve Board raised short-term interest rates in December 2016 and March 2017, and signs of momentum in the Eurozone and Japan fed speculation of moves towards interest-rate normalization in those economies, potentially paving the way for global monetary policy convergence in the next year. In the first two months of the reporting period, developed economies led the markets higher, primarily due to the outperformance of U.S. equities in the wake of the presidential election in November 2016. Over the first four months of 2017, however, a stronger growth backdrop and stable U.S. dollar helped emerging market equities significantly outpace their developed market counterparts. All 11 sectors of the Index registered positive absolute returns for the reporting period, led by the financials and information technology sectors. Energy companies comprised the weakest market sector for the reporting period as potential oil-price gains stemming from OPEC supply cuts were blunted by a resurgence in U.S. shale production. 3 DISCUSSION OF FUND PERFORMANCE (continued) Country Allocations and Stock Selections Buoyed Relative Results The net effects of stock-selection and country-allocation supported the fund’s results compared to the Index. Overweighted representation in France and the avoidance of direct investments in Japan were constructive, as was selective exposure to U.S equities. The fund’s stock focus in the consumer discretionary sector was the largest contributor to relative performance, primarily due to advantageous positioning within the media and luxury goods industry groups. Overweighted and correctly focused representation in the information technology sector further supported relative performance, with selections among semiconductor issues and an overweighted emphasis on Apple having the most significant positive impact. The strategic avoidance of telecommunication services, real estate, and utilities stocks also added value relative to the Index. The largest positive individual contributors to the fund’s returns included Christian Dior, Apple, Philip Morris International, Roche Holding, and L’Oréal. Factors that detracted from relative results included an underweighted allocation to bank stocks and security-selection shortfalls among insurance companies in the financials sector. Limited representation in the industrials sector also had a negative impact due to a lack of exposure to the machinery and aerospace industries. An overweighted allocation to the weak energy sector likewise was a drag on relative performance. The largest detractors from returns included Imperial Oil, Gilead Sciences , Anheuser-Busch InBev, Danone, and Statoil . A Strategic Emphasis on Global Industry Leaders Synchronized recoveries in global growth and corporate earnings have represented significant tailwinds for stocks so far in 2017, but there are many competing forces at work, and the path from monetary to fiscal reflation policy has been murky. The fund’s investment strategy is differentiated by a long-term investment horizon and a strategic emphasis on identifying for investment high-quality, global industry leaders with best-in-class business models and strong recurring earnings streams. These companies typically have predictable policies of returning cash to shareholders, which can offer a degree of downside protection at times when broader markets may disappoint. Furthermore, in our view these multinational companies are well positioned to benefit from economic strength in the United States while also offering exposure to accelerating growth abroad, a characteristic we believe will be viewed as increasingly compelling as the differentiated effects of global reflation take hold. May 15, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The MSCI World Index is a free float-adjusted market capitalization-weighted index that is designed to measure the equity market performance of developed markets. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components), the fund can be expected to be less tax-efficient than during periods of more stable market conditions and asset flows. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Growth Fund from November 1, 2016 to April 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.21% for Class A, 1.95% for Class C, .95% for Class I and .85% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2017 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 1.4% JPMorgan Chase & Co. 103,400 Consumer Durables & Apparel - 10.3% Christian Dior 197,200 54,121,413 Hermes International 13,201 6,315,635 LVMH Moet Hennessy Louis Vuitton 15,175 3,744,077 Consumer Services - 1.7% McDonald's 76,950 Diversified Financials - 3.6% BlackRock 30,900 11,883,213 Eurazeo 96,456 6,539,532 State Street 48,400 4,060,760 Energy - 7.7% Chevron 146,850 15,668,895 ConocoPhillips 25,000 1,197,750 Exxon Mobil 256,558 20,947,961 Imperial Oil 151,850 a 4,414,280 Total, ADR 112,050 a 5,733,599 Food & Staples Retailing - 9.5% Philip Morris International 422,150 46,791,106 Walgreens Boots Alliance 143,250 12,396,855 Food, Beverage & Tobacco - 17.7% Altria Group 242,800 17,428,184 Anheuser-Busch InBev 51,000 5,744,319 British American Tobacco, ADR 152,400 a 10,369,296 Coca-Cola 425,500 18,360,325 Danone, ADR 619,850 a 8,727,488 Diageo, ADR 103,150 a 12,112,905 Nestle, ADR 345,000 26,565,000 PepsiCo 101,325 11,478,096 Health Care Equipment & Services - 1.3% Abbott Laboratories 181,900 6 Common Stocks - 99.3% (continued) Shares Value ($) Household & Personal Products - 5.7% L'Oreal, ADR 714,150 a 28,463,163 Procter & Gamble 83,600 7,300,788 Insurance - 2.2% Chubb 82,100 11,268,225 Zurich Insurance Group 9,700 2,684,804 Materials - 1.5% Air Liquide, ADR 377,943 Media - 4.5% Comcast, Cl. A 318,200 12,470,258 Twenty-First Century Fox, Cl. A 305,800 9,339,132 Walt Disney 56,700 6,554,520 Pharmaceuticals, Biotechnology & Life Sciences - 9.6% AbbVie 137,500 9,066,750 Celgene 5,000 b 620,250 Johnson & Johnson 53,575 6,614,905 Novartis, ADR 63,400 4,883,702 Novo Nordisk, ADR 263,100 10,176,708 Roche Holding, ADR 873,750 28,569,877 Semiconductors & Semiconductor Equipment - 3.9% ASML Holding 71,200 a 9,387,720 Texas Instruments 191,950 15,198,601 Software & Services - 10.1% Alphabet, Cl. C 13,400 b 12,139,864 Facebook, Cl. A 148,000 b 22,237,000 Microsoft 229,000 15,677,340 Oracle 96,200 4,325,152 Visa, Cl. A 96,700 a 8,820,974 Technology Hardware & Equipment - 5.9% Apple 256,160 Transportation - 2.7% Canadian Pacific Railway 77,100 11,815,575 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Transportation - 2.7% (continued) Union Pacific 44,900 5,027,004 Total Common Stocks (cost $240,990,480) Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,339,923) 1,339,923 c Investment of Cash Collateral for Securities Loaned - 6.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $37,604,551) 37,604,551 c Total Investments (cost $279,934,954) 105.5% Liabilities, Less Cash and Receivables (5.5%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At April 30, 2017, the value of the fund’s securities on loan was $49,334,037 and the value of the collateral held by the fund was $50,896,550, consisting of cash collateral of $37,604,551 and U.S. Government & Agency securities valued at $13,291,999. b Non-income producing security. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 17.7 Consumer Durables & Apparel 10.3 Software & Services 10.1 Pharmaceuticals, Biotechnology & Life Sciences 9.6 Food & Staples Retailing 9.5 Energy 7.7 Money Market Investments 6.2 Technology Hardware & Equipment 5.9 Household & Personal Products 5.7 Media 4.5 Semiconductors & Semiconductor Equipment 3.9 Diversified Financials 3.6 Transportation 2.7 Insurance 2.2 Consumer Services 1.7 Materials 1.5 Banks 1.4 Health Care Equipment & Services 1.3 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES April 30, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $49,334,037)—Note 1(c): Unaffiliated issuers 240,990,480 620,857,143 Affiliated issuers 38,944,474 38,944,474 Cash 372,725 Dividends and securities lending income receivable 3,000,786 Receivable for investment securities sold 1,100,905 Receivable for shares of Common Stock subscribed 260,964 Prepaid expenses 53,399 664,590,396 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 553,730 Liability for securities on loan—Note 1(c) 37,604,551 Payable for shares of Common Stock redeemed 1,058,906 Accrued expenses 198,569 39,415,756 Net Assets ($) 625,174,640 Composition of Net Assets ($): Paid-in capital 216,882,106 Accumulated undistributed investment income—net 1,943,980 Accumulated net realized gain (loss) on investments 26,482,378 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 379,866,176 Net Assets ($) 625,174,640 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 405,435,636 51,912,348 130,189,906 37,636,750 Shares Outstanding 7,558,219 1,085,661 2,409,133 696,567 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended April 30, 2017 (Unaudited) Investment Income ($): Income: Cash dividends (net of $597,594 foreign taxes withheld at source): Unaffiliated issuers 8,380,948 Affiliated issuers 4,561 Income from securities lending—Note 1(c) 108,010 Total Income 8,493,519 Expenses: Management fee—Note 3(a) 2,187,197 Shareholder servicing costs—Note 3(c) 864,915 Distribution fees—Note 3(b) 189,253 Professional fees 67,026 Custodian fees—Note 3(c) 60,349 Prospectus and shareholders’ reports 52,377 Registration fees 41,458 Directors’ fees and expenses—Note 3(d) 20,682 Loan commitment fees—Note 2 6,312 Interest expense—Note 2 2,144 Miscellaneous 19,297 Total Expenses 3,511,010 Less—reduction in fees due to earnings credits—Note 3(c) (4,782) Net Expenses 3,506,228 Investment Income—Net 4,987,291 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 26,484,098 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 51,552,201 Net Realized and Unrealized Gain (Loss) on Investments 78,036,299 Net Increase in Net Assets Resulting from Operations 83,023,590 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2017 (Unaudited) Year Ended October 31, 2016 Operations ($): Investment income—net 4,987,291 8,242,350 Net realized gain (loss) on investments 26,484,098 36,801,359 Net unrealized appreciation (depreciation) on investments 51,552,201 (45,205,666) Net Increase (Decrease) in Net Assets Resulting from Operations 83,023,590 Distributions to Shareholders from ($): Investment income—net: Class A (1,568,526) (5,395,935) Class C - (444,306) Class I (784,471) (2,087,073) Class Y (263,928) (145,665) Net realized gain on investments: Class A (24,695,735) (26,585,904) Class C (3,605,203) (4,283,419) Class I (6,477,436) (7,872,340) Class Y (2,029,011) (350,098) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 14,063,703 21,942,453 Class C 1,276,719 2,946,124 Class I 27,817,261 32,590,602 Class Y 10,961,777 27,481,875 Distributions reinvested: Class A 23,506,615 28,523,227 Class C 2,711,269 3,459,458 Class I 6,567,617 9,086,439 Class Y 2,198,048 494,478 Cost of shares redeemed: Class A (45,991,948) (69,379,986) Class C (7,337,390) (13,200,652) Class I (33,438,053) (54,109,829) Class Y (6,661,832) (3,392,386) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets 39,273,066 Net Assets ($): Beginning of Period 585,901,574 646,786,468 End of Period 625,174,640 585,901,574 Undistributed (distributions in excess of) investment income—net 1,943,980 (426,386) 12 Six Months Ended April 30, 2017 (Unaudited) Year Ended October 31, 2016 Capital Share Transactions (Shares): Class A a Shares sold 281,509 438,317 Shares issued for distributions reinvested 490,427 578,881 Shares redeemed (917,962) (1,391,849) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 28,996 65,686 Shares issued for distributions reinvested 63,362 78,185 Shares redeemed (162,737) (292,627) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 547,130 656,935 Shares issued for distributions reinvested 136,061 182,671 Shares redeemed (655,067) (1,062,367) Net Increase (Decrease) in Shares Outstanding 28,124 Class Y a Shares sold 217,019 537,633 Shares issued for distributions reinvested 45,586 9,905 Shares redeemed (130,900) (66,712) Net Increase (Decrease) in Shares Outstanding 131,705 480,826 a During the period ended April 30, 2017, 237 Class A shares representing $11,958 were exchanged for 236 Class I shares and during the period ended October 31, 2016, 195,624 Class I shares representing $10,025,717 were exchanged for 195,471 Class Y shares and 5,704 Class C shares representing $254,040 were exchanged for 5,091 Class I shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2017 Year Ended October 31, Class A Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 50.01 54.03 55.33 51.69 45.09 42.06 Investment Operations: Investment income—net a .42 .69 .86 .78 .73 .66 Net realized and unrealized gain (loss) on investments 6.69 (.68) (.09) 3.68 6.77 4.32 Total from Investment Operations 7.11 .01 .77 4.46 7.50 4.98 Distributions: Dividends from investment income—net (.21) (.68) (.89) (.82) (.70) (.86) Dividends from net realized gain on investments (3.27) (3.35) (1.18) – (.20) (1.09) Total Distributions (3.48) (4.03) (2.07) (.82) (.90) (1.95) Net asset value, end of period 53.64 50.01 54.03 55.33 51.69 45.09 Total Return (%) b 15.08 c .20 1.49 8.69 16.81 12.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 d 1.19 1.17 1.17 1.18 1.22 Ratio of net expenses to average net assets 1.21 d 1.19 1.17 1.17 1.18 1.22 Ratio of net investment income to average net assets 1.69 d 1.39 1.59 1.45 1.52 1.52 Portfolio Turnover Rate 1.02 c 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 405,436 385,324 436,507 478,579 490,921 427,373 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended April 30, 2017 Year Ended October 31, Class C Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 44.90 48.93 50.33 47.09 41.18 38.47 Investment Operations: Investment income—net a .21 .30 .42 .35 .34 .29 Net realized and unrealized gain (loss) on investments 5.98 (.63) (.10) 3.36 6.16 3.97 Total from Investment Operations 6.19 (.33) .32 3.71 6.50 4.26 Distributions: Dividends from investment income—net – (.35) (.54) (.47) (.39) (.46) Dividends from net realized gain on investments (3.27) (3.35) (1.18) – (.20) (1.09) Total Distributions (3.27) (3.70) (1.72) (.47) (.59) (1.55) Net asset value, end of period 47.82 44.90 48.93 50.33 47.09 41.18 Total Return (%) b 14.65 c (.54) .73 7.91 15.92 11.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.95 d 1.93 1.91 1.91 1.93 1.97 Ratio of net expenses to average net assets 1.95 d 1.93 1.91 1.91 1.93 1.97 Ratio of net investment income to average net assets .95 d .66 .86 .71 .77 .74 Portfolio Turnover Rate 1.02 c 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 51,912 51,906 63,848 71,683 70,468 63,136 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2017 Year Ended October 31, Class I Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 50.46 54.48 55.78 52.10 45.44 42.47 Investment Operations: Investment income—net a .50 .84 1.01 .92 .86 .71 Net realized and unrealized gain (loss) on investments 6.72 (.69) (.09) 3.71 6.81 4.41 Total from Investment Operations 7.22 .15 .92 4.63 7.67 5.12 Distributions: Dividends from investment income—net (.37) (.82) (1.04) (.95) (.81) (1.06) Dividends from net realized gain on investments (3.27) (3.35) (1.18) – (.20) (1.09) Total Distributions (3.64) (4.17) (2.22) (.95) (1.01) (2.15) Net asset value, end of period 54.04 50.46 54.48 55.78 52.10 45.44 Total Return (%) 15.21 b .47 1.76 8.98 17.10 12.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 c .92 .90 .91 .92 .97 Ratio of net expenses to average net assets .95 c .92 .90 .91 .92 .97 Ratio of net investment income to average net assets 2.01 c 1.66 1.85 1.69 1.77 1.57 Portfolio Turnover Rate 1.02 b 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 130,190 120,150 141,850 136,654 110,847 91,478 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended April 30, 2017 Year Ended October 31, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 50.49 54.52 55.81 52.11 48.38 Investment Operations: Investment income—net b .53 .69 .97 .92 .18 Net realized and unrealized gain (loss) on investments 6.72 (.51) (.01) 3.77 3.88 Total from Investment Operations 7.25 .18 .96 4.69 4.06 Distributions: Dividends from investment income—net (.44) (.86) (1.07) (.99) (.33) Dividends from net realized gain on investments (3.27) (3.35) (1.18) – – Total Distributions (3.71) (4.21) (2.25) (.99) (.33) Net asset value, end of period 54.03 50.49 54.52 55.81 52.11 Total Return (%) 15.24 c .56 1.84 9.10 8.41 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 d .86 .84 .85 .79 d Ratio of net expenses to average net assets .85 d .86 .84 .85 .79 d Ratio of net investment income to average net assets 2.08 d 1.41 1.74 1.51 1.10 d Portfolio Turnover Rate 1.02 c 5.51 5.38 2.01 2.97 Net Assets, end of period ($ x 1,000) 37,637 28,522 4,581 141 1 a From the close of business on July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Worldwide Growth Fund (the “fund”) is the sole series of Dreyfus Premier Worldwide Growth Fund, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital appreciation consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. Effective March 31, 2017, the fund authorized the issuance of Class T shares, but, as of the date of this report, the fund did not offer Class T shares for purchase. The fund’s authorized shares were increased from 400 million to 500 million and 100 million Class T shares were authorized. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I, Class T and Class Y. Class A and Class T shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 18 The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: 20 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 371,372,822 — — Equity Securities - Foreign Common Stocks † 249,484,321 — — Registered Investment Companies 38,944,474 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2017, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended April 30, 2017, The Bank of New York Mellon earned $25,945 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2017 were as follows: Affiliated Investment Company Value 10/31/2016 ($) Purchases ($) Sales ($) Value 4/30/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Money
